If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       December 29, 2020
               Plaintiff-Appellee,

v                                                                      No. 349970
                                                                       Wayne Circuit Court
VIRDANE LABARONE CARSWELL,                                             LC No. 19-000153-01-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions for operating under the influence of
liquor (OUIL) (third offense), MCL 257.625(1); MCL 257.625(9)(c), and driving while license
suspended (DWLS), MCL 257.904(1). Defendant was sentenced to two to five years’
imprisonment for OUIL and time served for DWLS. We affirm.

                                         I. BACKGROUND

        This case arises out of a traffic accident in October 2018. The accident occurred around
8:00 p.m. and involved two vehicles, a Dodge Journey and a GMC Yukon. Defendant is alleged
to have been driving the Yukon, despite his driver’s license being suspended and his blood alcohol
content being above the legal limit.

        The defendant’s breathalyzer test results, indicating a blood alcohol content in excess of
the legal limits was admitted against him at trial. Francis Harris, the driver of the Journey, testified
that she saw defendant get out of the driver’s seat of the Yukon after the accident. She also testified
that the only other person in the Yukon was a male. Further, Officer Latoya Chavies (Chavies)
responded to the accident scene and questioned defendant. According to Chavies, defendant
admitted being the driver of the Yukon.

        At trial, defendant acknowledged telling Chavies he was the driver, but asserted he was
lying at the time to protect his sister, to whom the Yukon was registered. Defendant admitted to
being in the Yukon at the time of the accident and having a few drinks earlier that day. However,
he denied being the driver of the vehicle. Instead, he and his girlfriend, Ashonte Copeland, testified


                                                  -1-
Copeland was driving the Yukon. Copeland also did not have a driver’s license at the time. Both
he and Copeland testified that Copeland left the scene of the accident before the police arrived
because Copeland’s children were locked out of their house and waiting for her to return to let
them in. The jury convicted defendant on both counts.

         On appeal, defendant argues that there was insufficient evidence of identity and presence,
i.e., that he was the person in the driver’s seat of the Yukon at the time of the accident.

                                 II. STANDARD OF REVIEW

        We review a challenge to the sufficiency of the evidence de novo. People v Solloway, 316
Mich App 174, 180; 891 NW2d 255 (2016). “We review the evidence in the light most favorable
to the prosecution and determine whether the jury could have found each element of the charged
crime proved beyond a reasonable doubt.” People v Savage, 327 Mich App 604, 613; 935 NW2d
69 (2019). “In determining whether sufficient evidence was presented to support a conviction, the
reviewing court will not interfere with the fact-finder’s role of deciding the credibility of the
witnesses.” Solloway, 316 Mich App at 180. “All conflicts in the evidence must be resolved in
favor of the prosecution . . . .” Id. at 180-181.

                                         III. ANALYSIS

        Defendant was convicted of OUIL and DWLS. A conviction for OUIL requires the
prosecution prove: (1) the operation of a motor vehicle, (2) on a highway, (3) while under the
influence of liquor or other controlled substance or with a blood alcohol content of 0.08 grams or
more per 210 liters of breath. Bloomfield Twp v Kane, 302 Mich App 170, 185 n 10; 839 NW2d
505 (2013); MCL 257.625(1)(b) (defining operating while intoxicated to include 0.08 grams or
more per 100 milliliters of blood and 0.08 grams or more per 210 liters of breath). DWLS requires
the prosecution prove: “(1) that the defendant’s license was revoked or suspended, (2) that the
defendant was notified of the revocation or suspension as provided in MCL 257.212, and (3) that
the defendant operated a motor vehicle on a public highway while his or her license was revoked
or suspended.” People v Nunley, 491 Mich 686, 691; 821 NW2d 642 (2012). In addition, “identity
is an element of every offense.” Savage, 327 Mich App at 614, quoting People v Yost, 278 Mich
App 341, 356; 749 NW2d 753 (2008) (quotation marks omitted).

         Defendant’s sole challenge is to the sufficiency of proof that he was driving the Yukon.
The prosecution offered two witnesses on this issue: Harris and Chavies. Harris identified
defendant as the driver of the Yukon. She testified that she saw defendant exit the Yukon from
the driver’s seat. Harris also testified that she did not see a woman exit the Yukon. Chavies
testified that defendant admitted to being the driver of the Yukon. The defense presented testimony
from defendant and Copeland that Copeland was the driver. They offered an explanation as to
why Harris did not see Copeland by testifying that Copeland left the scene soon after the accident
to let her children into their home. They challenged Harris’s testimony that she saw defendant get
out of the driver’s seat with testimony that Copeland exited from the passenger side after the
defendant exited the vehicle because the damaged driver’s side door was inoperable.

       Viewing the evidence in the light most favorable to the prosecution, there was sufficient
evidence to support a finding that defendant was driving the Yukon. It was the jury’s responsibility



                                                -2-
to evaluate the credibility of the witnesses, weigh the evidence, and determine what the facts of
the case were. Solloway, 316 Mich App at 180. This jury resolved credibility in favor of the
prosecution’s witnesses and against the defendant and Copeland. There was an evidentiary basis
for the jury finding. Because there was sufficient evidence that defendant was the driver, and
defendant does not challenge the other elements of OUIL or DWLS, there was sufficient evidence
to support both of defendant’s convictions.

       Affirmed.

                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Deborah A. Servitto
                                                           /s/ Anica Letica




                                               -3-